Title: From Alexander Hamilton to John Tayler, 18 February 1792
From: Hamilton, Alexander
To: Tayler, John



Dear Sir
Philadelphia Feb. 18. 1792

Capt Williamson who will deliver you this, was formerly a British Officer. He comes to this Country to take the direction of a settlement about to be made in the Western parts of our State, by a Company of Gentlemen in England, who purchased a tract of land from Mr. Morris. He has I understand become a Citizen of The United States, and is, I am well assured, very friendly to them. He appears to be a Gentleman and a man ⟨of sen⟩se. Under these different titles, ⟨I take⟩ the liberty to recommend him to yo⟨ur at⟩tention and Civility.

With great esteem &   regard D Sir Your Obedient serv
A Hamilton
John Taylor Esqr
